Citation Nr: 0007561	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  98-09 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for hypothyroidism, 
claimed as secondary to exposure to radiation.

2.  Entitlement to service connection for skin cancer, 
claimed as secondary to exposure to radiation.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to December 
1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Winston-Salem, North Carolina, that denied the veteran's 
application to reopen a claim of service connection for 
hypothyroidism, claimed as secondary to exposure to ionizing 
radiation, and denied his claim of service connection for 
skin cancer, also claimed as secondary to exposure to 
ionizing radiation.  

The claim of service connection for skin cancer, claimed as 
secondary to exposure to ionizing radiation is deferred 
pending the completion being sought in the remand below.


FINDINGS OF FACT

1.  In a November 1995 decision, the RO denied service 
connection for hypothyroidism due to exposure to ionizing 
radiation.

2.  Evidence added to the record since the November 1995 
decision is not cumulative or redundant, is relevant and 
probative, and, when viewed in conjunction with the evidence 
previously of record is so significant that it must be 
considered in order to fairly decide the merits of the case.

3.  The veteran's claim of service connection for 
hypothyroidism, claimed as secondary to exposure to ionizing 
radiation is plausible.
CONCLUSION OF LAW

1.  Evidence received since the November 1995 RO decision 
denying service connection for hypothyroidism due to exposure 
to ionizing radiation is new and material; and the veteran's 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

2.  The veteran has submitted evidence of a well-grounded 
claim of service connection for hypothyroidism, claimed as 
secondary to exposure to ionizing radiation.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service record (DD-Form 214) does not contain 
his military occupational specialty, but a service medical 
record shows that he underwent a special annual physical 
examination as an X-ray employee in January 1954.  His 
service medical records are devoid of complaints or 
abnormalities regarding the thyroid. 

In November 1994 the veteran filed a claim of service 
connection for hypothyroidism which he claimed was secondary 
to exposure to ionizing radiation.  He said that he had been 
an X-ray technician his entire term of his service and had 
not been given any protection from radiation exposure.  

In a January 1995 statement, the veteran said that he worked 
as a radiologic technologist at the 543rd General Dispensary 
in Korea and X-rayed any military person who needed it.  He 
said that he also performed all of the dental X-rays since 
there had been no dental X-ray machine.  He said that he not 
been given any protection from radiation and believed that he 
received a considerable amount of harmful radiation.  He said 
that he had been able to procure a lead shield a few months 
before leaving Korea, but that the damage to his body had 
already been done.  He also said that he was diagnosed as 
having hypothyroidism in October 1979 by Dr. Luther Kelly Jr.

In February 1995 the RO sent the veteran a letter informing 
him that hypothyroidism was not one of the disabilities 
listed in the regulations pertaining to presumptive service 
connection due to exposure to radiation and that if he 
believed that his condition resulted from such exposure, he 
should submit such a report from his physician.  

In March 1995 the veteran sent letters to Drs., Miller, 
Wusswurm and Kelly, Jr. (whom he said had treated him for 
hypothyroidism) requesting that they submit a report to VA.

In March 1995 the RO received private treatment records from 
Dale Wusswurm, M.D., dated in November 1994 reflecting 
diagnoses of hypothyroidism.

In an April 1995 statement, T. Hayes Woollen, Jr., M.D., said 
that the veteran had been a patient at the Cotswold Medical 
Clinical in June 1979 and had been diagnosed and treated for 
hypothyroidism.  He said that the "[e]tiology of that 
disease process was unclear at the time, however, could have 
been secondary to [the veteran's] receiving x-radiation while 
working as a radiologic technologist in the Army in Korea in 
1954".  He went on to say that "[a]s there were no 
radiation protective devices available during that time, it 
is very likely that this excessive radiation contributed to 
this progressive hypothyroidism."

In May 1995 the RO received private treatment records from 
Douglas P. Miller, M.D., showing dates of treatment from 
November 1988 to August 1994 and also showing prescriptions 
for Synthroid. 

In June 1995 the RO received an article entitled A Health 
Survey of Radiologic Technologist that was reprinted by the 
U.S. Department of Health and Human Services National 
Institute of Health.  According to this article, a recent 
study performed in China suggested increased incidences of 
thyroid cancer among 25,000 radiologists.  The article went 
on to say that the thyroid was one of the most radiosensitive 
sites to ionizing radiation and that nine percent of the 
technologists responding to the questionnaires reported 
having a thyroid condition, including hypothyroidism.

In June 1995 the RO received private office notes from 1977 
to 1979 noting that the veteran had thyroid disease.

In a June 1995 letter, the veteran said that he began his 
training as a radiologic technologist in March 1952 at Mercy 
Hospital in Charlotte, North Carolina.  He said that he 
worked as a radiologic technologist until early 1954 in basic 
training and that the radiation protection safeguards there 
were very adequate.  He said that in early 1954 he had been 
sent to the 543rd General Dispensary in Korea and that he was 
the only radiologic technologist and had no radiation 
protection.  He said that he complained to the company 
officer that he was getting excessive radiation and needed at 
least a lead shield which he received a few weeks before 
returning home.  He said that upon his discharge from service 
he became a full time student and in March 1956 he became the 
department manager of the Radiology Department at Roanoke 
Memorial Hospital in Roanoke, Virginia.  He said that he was 
also Coordinator and Chief Instructor of the accredited 
school of Radiology Technician and that the name of one of 
the courses he taught was Radiation Protection.

In responding to the RO's request for information, the Chief 
of the United States Army Ionizing Radiation Dosimetry Center 
stated in July 1995 that he had been unable to locate any 
records for the veteran and that the files dated back to mid 
1954 only.

In a September 1995 letter, the veteran said that the reason 
that the U.S. Army Ionizing Radiation Dosimeter Center was 
unable to locate any records on him was because there weren't 
any.  He said that he had never been issued radiation 
dosimetry badges.

In November 1995 the VA Director of Compensation and Pension 
said that he had reviewed the veteran's records which showed 
that he worked during service as an X-ray technician.  He 
also said that neither the veteran's service medical records 
nor a report from the U.S. Army Ionizing Radiation Dosimetry 
Center were able to establish that he received any radiation 
exposure and that therefore the veteran's claim should be 
denied.

In a November 1995 rating decision the RO denied the 
veteran's claim of service connection for hypothyroidism as 
secondary to exposure to ionizing radiation.

A medical record dated in September 1997 from Dale Russwurm, 
M.D., contains a diagnosis of hypothyroidism.

In September 1997 the veteran filed an application to reopen 
a claim of service connection for hypothyroidism as secondary 
to exposure to ionizing radiation.

In November 1997 the RO received a duplicate copy of an 
article entitled A Health Survey of Radiologic Technologist 
along with a cover letter.

In a November 1997 rating decision, the RO denied the 
veteran's claim of service connection for hypothyroidism.

The veteran submitted three photographs of an X-ray machine 
in January 1998 stating that he used this machine in service 
and that it offered no protection from the radiation that 
emanated from it.

At a hearing at the RO in April 1998, the veteran's 
representative stated that the veteran had entered the field 
of X-ray technology as a technician prior to service and 
worked as both an X-ray technician and as a manager 
approximately 4-6 years after service.  He said that the 
veteran got out of the business for a awhile and reentered 
"in 1984 appropriately 1993".  The veteran testified that 
the government was negligent in not providing him any 
protection while he worked as an X-ray technician in Korea 
and that his hypothyroidism was caused by the radiation that 
he received there.  He said that his duty in Korea lasted 8 
or 9 months and that while he was there he X-rayed 
approximately 15 to 20 people a day, five days a week.

In June 1998 the RO received internet documents entitled Oral 
History of Merril Eisenbud that had been conducted by the 
U.S. Department of Energy, Office of Human Radiation 
Experiments, in January 1995.

Also in June 1998 the RO received Risk Estimates of Low-Level 
Ionizing Radiation by Wolfgang Kohnlein which the veteran 
downloaded from the internet.

In June 1998 the RO received excerpts from text published in 
1993 entitled Radiation Protection in Medical Radiography.  
This text notes that exposure to ionizing radiation involved 
some risk of causing cancer as a late effect, including 
thyroid cancer.  The RO also received information from the 
Information and Communications Center regarding a link 
between radiation exposure and thyroid cancer, as well as 
numerous abstracts.  These documents appear to have been 
downloaded from the internet.

In June 1998 the veteran submitted an excerpt from a 
publication entitled Health Effects of Exposure to Low Levels 
of Ionizing Radiation published in 1990 by the National 
Research Council.  This excerpt discusses the incidences of 
thyroid cancer in irradiated populations and also notes that 
the frequency of hypothyroidism is increased in people 
exposed to large doses of radiation when young.

II.  Legal Analysis

The RO denied the veteran's claim of service connection for 
hypothyroidism as secondary to exposure to ionizing radiation 
in November 1995.  The veteran did not appeal this decision 
and it is final.  38 C.F.R. § 20.1103 (1999).  Subsequent to 
this decision, in November 1997, the RO denied the veteran's 
September 1997 application to reopen the claim of service 
connection for hypothyroidism, and the veteran appealed.  
Thus, in order to reopen a claim of service connection for 
hypothyroidism as secondary to exposure to ioning radiation, 
new and material evidence must be submitted since the 
November 1995 final RO decision.  See 38 U.S.C.A. § 5108; 
Manio v. Derwinski, 1 Vet. App. 140 (1990); Evans v. Brown, 9 
Vet. App. 273 (1996).  

In Colvin v. Derwinski, 1 Vet. App. 171 (1991), the United 
States Court of Appeals for Veterans Claims (formally known 
as the United States Court of Veterans Appeals) (Court) 
formulated a standard for reopening claims based on new and 
material evidence.  This standard required that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, create a reasonable possibility that the 
outcome of the case on the merits would be changed.  Id. 

Subsequent to the Colvin decision, in 1998, the Federal 
Circuit expressly rejected the Colvin standard and instead 
held that new and material evidence means evidence not 
previously submitted to agency decision makers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Federal Circuit 
1998).

By applying the new Hodge standard to this claim, it is clear 
that the evidence submitted after the RO's November 1995 
decision bears directly and substantially on a claim of 
service connection for hypothyroidism as secondary to 
exposure to ionizing radiation and is thus new and material.  
Such evidence includes the recently submitted excerpt from a 
text entitled Health Effects of Exposure to Low Levels of 
Ionizing Radiation which states that the frequency of 
hypothyroidism was increased in those people exposed to large 
doses of radiation when young.  This finding is indeed 
significant to the veteran's claim of service connection for 
hypothyroidism as secondary to exposure to ionizing 
radiation.  Additional evidence also includes of the 
veteran's testimony in April 1998 regarding the frequency and 
duration of his exposure to ionizing radiation in service.  
This testimony has not been previously considered and is 
relevant to the veteran's claim.

Having determined that new and material evidence has been 
added to the record since the November 1995 decision, the 
veteran's claim of service connection for hypothyroidism as 
secondary to exposure to ionizing radiation is reopened.  
Hodge, supra.

As the veteran's claim has been reopened, it must now be 
immediately determined whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
the reopened claim is well grounded pursuant to 5107(a).  
Elkins v. West, 12 Vet. App. 209 (1999); Winters v West, 12 
Vet. App. 203 (1999).  

Three types of evidence must be presented in order for a 
claim for service connection to be well grounded:  (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Where the determinative issue 
involves medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  Epps v. 
Gober, 126 F.3d at 1464, 1468 (Fed Cir 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Evidence submitted in 
support of the claim is presumed to be true for purposes of 
determining whether the claim is well-grounded.  King v. 
Brown, 5 Vet. App. 19, 21 (1993)

The claims file contains medical diagnoses of hypothyroidism 
and shows that the veteran was an "x-ray employee".  It 
also contains the veteran's presumably credible statements of 
being exposed to ionizing radiation as a radiologic 
technician as a result of not having protection for most of 
service.  It further contains, as previously stated, an 
excerpt from a publication of the National Research Council 
establishing a possible relationship between hypothyroidism 
and exposure to large doses of radiation.  In this respect, 
the Court has held that where medical treatise evidence, 
standing alone, discusses generic relationships with a degree 
of certainty, under the facts of a specific case, such 
evidence can provide the requisite medical nexus to establish 
the threshold level of plausibility and thus render the claim 
well grounded.  Wallin v. West, 11 Vet. App. 509, 514 (1998).  
Moreover, in Mattern v. West, 12 Vet. App. 222, 228 (1999), 
the Court stated that medical treatise evidence can provide 
important support when combined with an opinion of a medical 
professional.  See also Rucker v. Brown, 10 Vet. App. 67, 73-
74 (1997).  In this case, a medical opinion is on file from 
T. Hayes Woolen, Jr., M.D., who stated in April 1995 that on 
the assumption that there were no radiation protective 
devices available during the veteran's service, it was very 
likely that the excessive radiation contributed to his 
progressive hypothyroidism.  For these reasons, the Board 
finds that the veteran has submitted a well-grounded claim of 
entitlement to service connection for hypothyroidism as 
secondary to exposure to radiation; to this extent, the claim 
is granted.


ORDER

As evidence of a well-grounded claim for service connection 
for hypothyroidism as secondary to exposure to ionizing 
radiation has been presented, the appeal is granted to this 
extent.


REMAND

Prior to adjudicating the claims of service connection for 
hypothyroidism and skin cancer, both of which claim to be 
secondary to exposure to ionizing radiation, additional 
development is warranted.  This is in view of special 
procedures that must be followed in cases of radiogenic 
disease for which service connection is sought as secondary 
to ionizing radiation exposure, as stated in 38 C.F.R. 
§ 3.311.  This regulation requires that all records 
pertaining to the veteran's claimed exposure to ionizing 
radiation, including his service medical records, statements 
and hearing transcript, be forwarded to the Under Secretary 
for Health who will be responsible for preparing a dose 
estimate, to the extent feasible, based on available 
methodologies.  § 3.311(a)(2)(iii).  Referral to the Under 
Secretary for Health for a dose estimate is not optional and, 
in this case, has not been done.  Id.  Thus further 
development is warranted prior to undertaking appellate 
review.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran's claim should be 
referred to the Under Secretary for 
Health for preparation of a does estimate 
in accordance with § 3.311(a)(2)(iii) 
and, depending on the resolution of the 
issue, conduct all additional development 
indicated by 38 C.F.R. § 3.311.

2.  Thereafter, the RO should again 
review the veteran's claim of service 
connection for hypothyroidism as 
secondary to exposure to ionizing 
radiation and his claim of service 
connection for skin cancer as secondary 
to exposure to ionizing radiation.  These 
claims shall be decided on the basis of 
all pertinent evidence of record, and all 
applicable laws, regulations and case law 
specifically to include 38 C.F.R. 
§ 3.311.  The RO must provide adequate 
reasons and bases for its determinations, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that were noted in the 
REMAND.

3.  If the benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond before 
the case is returned to the Board for 
further appellate consideration.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action unless otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals


 



